Citation Nr: 1501543	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure; and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure; and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for stomach cramps/ulcers, anxiety/nervous disorder, and entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in the September 2012 formal appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claims of entitlement to service connection for a respiratory disorders and skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a respiratory disorder was denied in a March 2007 rating decision that was not appealed. 

2.  Reopening of the claim for service connection for a skin disorder was denied in a March 2007 rating decision that was not appealed.

3.  Evidence received since the March 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for service connection for a respiratory disorder and skin disorder.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the March 2007 decision, the criteria for reopening the claim for service connection for a respiratory disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 

2.  As new and material evidence has been received since the March 2007 decision, the criteria for reopening the claim for service connection for a skin disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Respiratory Disorder

The claim of entitlement to service connection for a respiratory disorder was denied in a January 2002 rating decision based on the determination that this disorder was neither occurred in nor was caused by service.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial.

The claim for service connection for a "condition of the bronchus" was denied in a May 2003 rating decision based on the determination that this disorder did not happen in military service nor was it aggravated or caused by service.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial.

The claim for a respiratory disorder was again denied in a March 2007 rating decision as the evidence did not show a lung disorder related to herbicide exposure.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial.  The March 2007 rating decision is accordingly final.  38 C.F.R. § 20.302.

The evidence received since the March 2007 decision includes, in pertinent part, correspondence from Dr. E.M., M.D., in July 2014 in which he stated that the Veteran was his patient and had asthma/chronic obstructive pulmonary disease (COPD).  The Veteran also submitted photographs, statements, and Internet articles in June 2009, attesting that he was detached from his base unit at "HQ Battery" to the combat unit "3-23 Infantry" in Korea from June to August 1968 and trained with the "Quick Kill Team", exposing him to Agent Orange.

The medical evidence added to the record confirms that the Veteran currently has a diagnosis of a respiratory disorder, namely asthma/COPD.  Moreover, the Veteran provided new information as to how and where he claims he was exposed to Agent Orange while in service.  Because such information was one of the elements not present in March 2007, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Skin Disorder

The claim of entitlement to service connection for a rash was denied in a May 2003 rating decision based on the determination that there was no objective medical evidence of a current rash condition which was incurred in or aggravated by military service or which was due to exposure to Agent Orange.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial.

The claim for a skin disorder was again denied in a March 2007 rating decision based on the determination that new and material evidence had not been submitted to reopen the claim.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial.  The March 2007 rating decision is accordingly final.  38 C.F.R. § 20.302.

The evidence received since the March 2007 decision includes, in pertinent part, a private treatment record from June 2010, showing a diagnosis of tinea cruris; an April 2012 emergency room record, showing complaints of swelling of feet and knees and a note of "stasis dermatitis"; a July 2012 VA examination in which the impression noted was tinea cruris; and an August 2012 skin diseases disability questionnaire in which "rash groin folds mild" was noted and a diagnosis of "dermatitis or eczema".  

The medical evidence added to the record confirms that the Veteran currently has diagnosed skin disorders.  The aforementioned information regarding the Veteran's claimed Agent Orange exposure in service is also pertinent to this issue as he claims his skin conditions are related to Agent Orange.  Because such information was one of the elements not present in March 2007, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a respiratory disorder is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a skin disorder is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran contends that his respiratory and skin disorders are caused by Agent Orange exposure.  The Board notes that the Veteran's DD Form 214 shows that his specialty was wireman, and he had foreign and/or sea service listed as one year and one day with "USARPAC" noted.

Moreover, as noted above, the Veteran claims that he was detached from his base unit at "HQ Battery" to the combat unit "3-23 Infantry" in Korea from June to August 1968 and trained with the "Quick Kill Team", exposing him to Agent Orange.

As of yet, an investigation has not been conducted to determine whether the Veteran was exposed to Agent Orange.  Consequently, the Board finds that further development should be undertaken with respect to the Veteran's contention that he was exposed to herbicides while in service.

Finally, the Board notes that it does not appear that a complete copy of the Veteran's service personnel records is associated with VBMS.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's service personnel records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and his representative and request them to submit the outstanding evidence.

2.  Undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the appellant's respiratory and skin disorders.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and his representative and request them to submit the outstanding evidence.

3.  Attempt to verify the Veteran's claimed exposure to Agent Orange through the all appropriate sources, including the Joint Services Records Research Center (JSRRC), in accordance with current M21-1MR provisions.  Specifically, the AOJ should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service with the USARPAC and combat unit "3-23 Infantry" in Korea from June to August 1968.

4.  After completing the requested actions and any additional notification and/or development deemed necessary, to include affording the Veteran VA examinations to determine the etiology of his claimed respiratory and skin disorders if exposure to Agent Orange is conceded, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


